Filed 7/2/21 Tennant v. Ramirez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 ROBERT J. TENNANT,                                                  H046104
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. 17CV318277)

             v.

 MARIA G. RAMIREZ,

             Defendant and Appellant.



         Representing herself, appellant Maria G. Ramirez appeals a judgment confirming
an arbitration award for substantial attorney fees and costs in favor of her former
attorney, respondent Robert J. Tennant. For the reasons explained below, we affirm the
judgment.
                        I. FACTS AND PROCEDURAL BACKGROUND
         A. Factual Background1
         Ramirez hired Tennant to bring an action for assets from the estate of her former
domestic partner (decedent) based on oral promises for property and lifetime support
decedent had made to her before his death. Tennant brought suit against the estate on


        We take these facts from the arbitration award and the arbitrators’ written
         1

statement of decision. (See Advanced Micro Devices, Inc. v. Intel Corp. (1994) 9 Cal.4th
362, 367, fn. 1.)
Ramirez’s behalf. Following a bench trial, the trial court entered a judgment awarding
decedent’s former house to Ramirez but denying her claim to lifetime support. Tennant
recommended that Ramirez appeal the trial court order denying her lifetime support
claim, and Ramirez agreed to do so—an action we refer to as “the estate appeal.”
       Over the course of Tennant’s representation of Ramirez against decedent’s estate,
Tennant and Ramirez entered into five contingency fee agreements.2 After the partial
trial court verdict in Ramirez’s favor in the estate litigation, Ramirez and Tennant
disagreed over attorney fees owed. They executed in November 2014 the fifth and final
contingency agreement (November 2014 contingency agreement), which provided that
Tennant would accept a $225,000 payment for his work on the estate trial and Ramirez
would pay Tennant a 69 percent contingency fee for any work on the estate appeal.
       Tennant subsequently filed in the estate appeal an opening and reply brief. Shortly
before oral argument, the estate offered to settle the appeal by giving Ramirez
undeveloped land located next to the house awarded to her by the trial court. Ramirez,
still represented by Tennant, accepted the estate’s offer, and the estate appeal was
dismissed.
       Ramirez and Tennant disagreed over the amount of attorney fees she owed him for
the estate appeal. Tennant maintained Ramirez owed him additional fees and costs
pursuant to the terms of the November 2014 contingency agreement. Ramirez claimed
that the $225,000 she already had paid to Tennant for the trial was sufficient and any
further claim for fees by Tennant would be unconscionable.
       Ramirez requested binding arbitration over the attorney fee dispute, and the matter
was arbitrated through the local bar association. The arbitration hearing took place on
October 9, 2017, before a three-member panel (panel or arbitrators). Ramirez and




       2
           None of the fee agreements appears in the record on appeal.
                                                 2
Tennant testified at the hearing, and the panel received written evidence, including the
November 2014 contingency agreement, which Ramirez acknowledged she had signed.
       Two days after the arbitration hearing, the panel issued an award and written
statement of decision in favor of Tennant (arbitration award). In the statement of
decision, the panel summarized the issues presented as the validity and enforceability of
the November 2014 contingency agreement and whether Ramirez owed Tennant money
pursuant to it.
       The panel found the November 2014 contingency agreement was enforceable and
rejected Ramirez’s assertion of unconscionability. In so doing, the panel applied the
factors set forth in rule 4-200 of the Rules of Professional Conduct pertaining to “ ‘Fees
for Legal Service.’ ” The panel observed that, in its experience, the 69 percent
contingency fee contained in the November 2014 contingency agreement was high in
comparison to the usual range of 40 to 50 percent. However, the panel concluded that the
high contingency fee was not unconscionable under the circumstances.
       Specifically, the panel found that “[i]n reviewing the course of the trial and the
[estate] appeal, it is apparent that the Attorney did exercise considerable skill in resolving
a complex matter based upon oral representations. Client started out essentially with
nothing but oral promises, and ended up with [real property] collectively worth close to a
million dollars. The process took two years, during which attorney advanced
approximately $27,000 in costs and received no payment at all.” Additionally, the panel
noted that “Attorney had agreed to accept considerably less than the sum that was
unquestionably owed to him for the trial of the Lawsuit.”
       The panel further found that, although there was some testimony from Ramirez
that she did not understand the terms of the various contingency agreements, that
evidence was not credible. Turning to the question of the amount Ramirez owed
Tennant, the panel concluded that the relevant market value of the undeveloped property
awarded to Ramirez to settle the estate appeal was $300,000. Factoring in the 69 percent
                                                  3
contingency to that amount and including certain costs incurred in the estate appeal, the
panel concluded that Ramirez owed Tennant $207,658.42 in attorney fees and costs.3
       B. Procedural Background
       In May 2018, Tennant petitioned the trial court to confirm the arbitration award
(petition). The record on appeal contains Tennant’s two-page “notice of motion to
confirm binding arbitration award as a judgment,” but it does not include any
memorandum of points and authorities or the declaration by Tennant referenced in that
notice of motion.
       Representing herself in the trial court, Ramirez filed a written opposition to
Tennant’s petition. She asserted she did not owe Tennant any additional money for his
legal services, and the 69 percent contingency fee was unfair. Among other claims,
Ramirez alleged Tennant breached his fiduciary duty as her attorney, including because
he had gained an “interest in [her] home” and failed to make adequate disclosures of his
adverse interests in violation of rule 3-310 of the Rules of Professional Conduct. She
further claimed the panel failed to consider certain factual issues and applied the wrong
legal standard when it awarded Tennant 69 percent of “the parcel of land without looking
at the matter as whole.” She requested that the trial court vacate the arbitration award
and “the matter [be] referred for hearing before new arbitrators or to the prior arbitrators
to decide on the above-mentioned issues.”
       On August 7, 2018, the trial court held a hearing on Tennant’s petition and
confirmed the arbitration award. Ramirez did not request a statement of decision, and the
record on appeal does not include a reporter’s transcript of the hearing. The record on
appeal does include a settled statement dated April 23, 2019, issued by the trial court that
states that it considered Ramirez’s written opposition to the petition to confirm the

       3
         In addition, the panel allocated the $1,000 fee arbitration filing fee to Ramirez.
(See Bus. & Prof. Code, § 6203, subds. (a), (c).) She does not on appeal raise any issue
related to that fee.
                                                 4
arbitration award, that Ramirez appeared at the August 7, 2018 hearing with an
interpreter and made a “brief argument to the court,” and that the court denied Ramirez’s
request to give “oral testimony.”
       The trial court entered judgment in favor of Tennant, awarding him $207,658 in
damages, as well as prejudgment interest and costs. Ramirez timely appealed the order.
(See Giorgianni v. Crowley (2011) 197 Cal.App.4th 1462, 1470–1471.)
                                    II. DISCUSSION
       Ramirez on appeal asserts the trial court’s judgment confirming the arbitration
award was erroneous, and it should either be corrected or dismissed. In addition to
attacking the merits of the arbitration award, Ramirez generally argues the trial court
prejudicially erred by improperly confirming the award and denying her request to
present testimonial evidence.4 Respondent Tennant has not participated in this appeal.
       A. Arbitration Award and Trial Court Judgment
       Ramirez’s claims of error rest on two grounds for vacating an arbitration award set
forth in Code of Civil Procedure section 1286.2.5 Specifically, Ramirez appears to
contend the arbitration award should be vacated because the arbitrators exceeded their
powers (§ 1286.2, subd. (a)(4)) and because the award was procured through undue




       4
         Prior to oral argument, an individual named Manuel Quiroz, Jr. submitted to this
court a document written in English that purported to be a statement from Ramirez.
Ramirez appeared at the telephonic oral argument on July 1, 2021, with the assistance of
a court-provided, certified Spanish-language interpreter. At oral argument, Ramirez
affirmed that this statement was hers and requested that this court consider it in lieu of
oral argument. Quiroz, who was also present at the telephonic oral argument, testified
under oath that he had translated the statement from Spanish to English. We ordered the
written statement filed and have reviewed and considered it.
       5
         Unspecified statutory references are to the Code of Civil Procedure.
                                                 5
means (§ 1286.2, subd. (a)(1)).6 Alternatively, she asserts that the trial court should have
corrected the arbitration award.
       1. Legal Principles
       The arbitration award issued here was made pursuant to the Mandatory Fee
Arbitration Act (MFAA) (Bus. & Prof. Code, §§ 6200 et seq.). “The MFAA establishes
a system of arbitration before local bar associations in attorney fee disputes to provide ‘an
effective inexpensive remedy to a client which does not necessitate the hiring of a second
attorney.’ ” (Levinson Arshonsky & Kurtz LLP v. Kim (2019) 35 Cal.App.5th 896, 900.)
The MFAA “borrows the [California Arbitration Act’s] provisions for the confirmation
of contractual arbitration awards, stating an MFAA arbitral award concerning fees and
costs may be confirmed, corrected, or vacated ‘in the same manner as provided in
Chapter 4 (commencing with Section 1285) of Title 9 of Part 3 of the Code of Civil
Procedure.’ (Bus. & Prof. Code, § 6203, subd. (b).)” (Id. at p. 906.)
       Under the California Arbitration Act, “[a]rbitration awards may be vacated in only
one of six statutorily enumerated circumstances. (Code Civ. Proc., § 1286.2.)” (Santa
Monica College Faculty Assn. v. Santa Monica Community College Dist. (2015) 243
Cal.App.4th 538, 546.) “The party seeking to vacate an arbitration award bears the
burden of establishing that one of the six grounds listed in section 1286.2 applies and that
the party was prejudiced by the arbitrator’s error.” (Royal Alliance Associates, Inc. v.
Liebhaber (2016) 2 Cal.App.5th 1092, 1106 (Royal Alliance).) These grounds constitute
“very limited circumstances.” (Delaney v. Dahl (2002) 99 Cal.App.4th 647, 654.) “An
arbitrator’s legal or factual error in determining which party prevailed may not be


       6
          It is not clear that Ramirez preserved these claims of error because her opposition
filed in the trial court does not mention section 1286.2. Nevertheless, even assuming she
forfeited her claims by failing to advance them in the trial court, we exercise our
discretion to address the substance of her claims. (See Midway Venture LLC v. County of
San Diego (2021) 60 Cal.App.5th 58, 85.)

                                                 6
reversed.” (Heimlich v. Shivji (2019) 7 Cal.5th 350, 367 [addressing dispute between
attorney and former client over legal fees and costs].)
       “ ‘ “On appeal from an order confirming an arbitration award, we review the trial
court’s order (not the arbitration award) under a de novo standard.” ’ ” (ECC Capital
Corp. v Manatt, Phelps & Phillips, LLP (2017) 9 Cal.App.5th 885, 900.) “Where, as
here, neither side asked for, and the trial court did not issue, a statement of decision, ‘the
appellate court will infer the trial court made implied factual findings favorable to the
prevailing party on all issues necessary to support the judgment, including the omitted or
ambiguously resolved issues. [Citations.] The appellate court then reviews the implied
factual findings under the substantial evidence standard.’ ” (Id. at pp. 900–901.)
       2. Arbitrators’ Powers
       We turn first to Ramirez’s contention based on section 1286.2, subdivision (a)(4),
which applies when “[t]he arbitrators exceeded their powers and the award cannot be
corrected without affecting the merits of the decision upon the controversy submitted.”
(§ 1286.2, subd. (a)(4).)
       Generally, “an arbitrator exceeds his powers when he acts in a manner not
authorized by the contract or by law.” (Jordan v. California Dept. of Motor Vehicles
(2002) 100 Cal.App.4th 431, 443 (Jordan).) Arbitrators do not exceed their powers
“ ‘ “simply by reaching an erroneous conclusion on a contested issue of law or fact, and
arbitral awards may not ordinarily be vacated because of such error ” ’ ” (Richey v.
AutoNation, Inc. (2015) 60 Cal.4th 909, 917.)
       “However, ‘[a]rbitrators may exceed their powers by issuing an award that
violates a party’s unwaivable statutory rights or that contravenes an explicit legislative
expression of public policy.’ [Citation.] ‘This departure from the general rule applies
only in “limited and exceptional circumstances.” [Citation.]’ [Citation.] These
circumstances are limited to situations ‘where an arbitrator’s decision has the effect of
violating a party’s statutory rights or well-defined public policies—particularly those
                                                  7
rights and policies governing the conduct of the arbitration itself.’ ” (Prima Donna
Development Corp. v. Wells Fargo Bank, N.A. (2019) 42 Cal.App.5th 22, 45 (Prima
Donna).) “In determining whether an arbitrator exceeded his powers, we review the trial
court’s decision de novo, but we must give substantial deference to the arbitrator’s own
assessment of his contractual authority.” (Jordan, supra, 100 Cal.App.4th at pp. 443–
444.)
        We decide that Ramirez has not carried her burden of showing trial court error
under section 1286.2, subdivision (a)(4). As the appellant, it is Ramirez’s burden to show
that the trial court committed an error that justifies reversal of the judgment. (Jameson v.
Desta (2018) 5 Cal.5th 594, 609 (Jameson).) “[C]onclusory claims of error will fail.”
(In re S.C. (2006) 138 Cal.App.4th 396, 408.) This court must hold a self-represented
litigant to the same procedural rules as an attorney. (Nwosu v. Uba (2004) 122
Cal.App.4th 1229, 1247.)
        While Ramirez’s brief recites the legal standard of review and discusses cases
evaluating the confirmation of arbitration awards, she provides little if any legal
argument beyond these general principles. Rather, Ramirez asserts summarily that she
was “prejudiced by the Arbitration award and confirmation” and that she has unfairly
overpaid her former attorney. However, she does not address the critical question of
what legal error the trial court committed when it confirmed the arbitration award and
failed to vacate it under one of the limited statutory grounds for vacating an arbitration
award. (See Royal Alliance, supra, 2 Cal.App.5th at p. 1106.)
        Ramirez’s brief does recite alleged legal and factual errors made by the
arbitrators.7 However, the trial court had no legal authority to review the arbitrators’

        7
        More specifically, Ramirez argues in her opening brief that the arbitration panel
awarded the “exorbitant” 69 percent contingency fee “without any evidence or estimate
about the time and hours the attorney spent on preparing and submitting the appeal,
without any basis in the ambiguous and actual contingency fee agreement, without any

                                                 8
conclusion or “the validity” of their reasoning. (Moncharsh v. Heily & Blase (1992) 3
Cal.4th 1, 11 (Moncharsh); Prima Donna, supra, 42 Cal.App.5th at p. 46.) “To permit
judicial review of the arbitrator’s award in this case would be contrary to the strong
policy favoring the finality of arbitration awards, even though the amount awarded has
been couched as a public policy violation.” (Cotchett, Pitre & McCarthy v. Universal
Paragon Corp. (2010) 187 Cal.App.4th 1405, 1418.)
       Ramirez’s challenge on appeal to the panel’s authority is undercut by the fact that
she initially sought to arbitrate the fee dispute and, based on the limited record before us,
never challenged the authority of the panel. “A claimant may not voluntarily submit his
claim to arbitration, await the outcome, and if the decision is unfavorable, challenge the
authority of the arbitrator to act.” (University of San Francisco Faculty Assn. v.
University of San Francisco (1983) 142 Cal.App.3d 942, 954; see also Zazueta v. County
of San Benito (1995) 38 Cal.App.4th 106, 111.)
       Ramirez asserts that Tennant engaged in “illegal practices” and alludes to breaches
of fiduciary duty. However, she does not develop that argument in any meaningful way
or explain how it compels reversal of the judgment here. For example, while she cites to
Fair v. Bakhtiari (2011) 195 Cal.App.4th 1135, a case involving an attorney who violated
the Rules of Professional Conduct by entering into business relationships with clients
without complying with written disclosure and consent requirements (id. at p. 1141), she
does not explain how those facts pertain to her case. The record does not reflect Tennant
entered into any business relationship with Ramirez.


evidence supporting the eleven factors set forth in Section 4-200 of the California Rules
of Professional Conduct to determine unconscionability, without determining whether the
attorney had violated fiduciary duties owed to a client, without properly applying
California Rules of Professional Conduct 3-310 (Avoiding the Representation of Adverse
Interests), and without applying quasi-contractual remedies when an attorney drafts an
ambiguous fee agreement and omits material terms; and by justifying the $205,334.48
award based on the attorney’s efforts in the underlying trial, thereby ignoring the
attorney’s specified efforts on the appeal.”
                                                  9
       For similar reasons, Ramirez’s general citation to former rule 3-3108 of the Rules
of Professional Conduct is unavailing. We do not understand her to assert that the entire
contingency agreement was illegal because of a fundamental conflict of interest in the
attorney-client relationship. (Cf. Sheppard, Mullin, Richter & Hampton, LLP v. J-M
Manufacturing Co., Inc. (2018) 6 Cal.5th 59, 87 [holding law firm’s ethical breach of
failing to disclose known conflict with client rendered its engagement agreement with
client “unenforceable in its entirety” and law firm was not entitled to the benefit of the
arbitrators’ decision awarding it unpaid contractual fees].) Even assuming arguendo she
does make that assertion here, Ramirez fails to provide any factual support for it.
       In short, Ramirez has not persuaded us that any statutory rights or public policy
rights were violated or that the “limited and exceptional circumstances justifying judicial
review” of an arbitration award apply. (See Moncharsh, supra, 3 Cal.4th at p. 32.)
       Ramirez states that the trial court failed to review the “material points in the 69%
contingency agreement,” but the record reflects that she submitted the agreements to the
court in connection with her opposition to Tennant’s petition, and the trial court
considered her opposition. We are further unable to assess her claims of what terms of
that agreement were “material” or otherwise ambiguous, even assuming arguendo we
have such authority, because the agreement is not before us. On the limited record before
us, we discern no error by the trial court.
       In sum, we reject her claim that the trial court erred by not finding that the
arbitration award was subject to vacatur under section 1286.2, subdivision (a)(4).




       8
         “California’s Rules of Professional Conduct underwent comprehensive
amendments that took effect November 1, 2018.” (Antelope Valley Groundwater Cases
(2018) 30 Cal.App.5th 602, 619, fn. 12.) In this case, the former rules were in effect at
all relevant times and we need not address the current rules to resolve the claims at issue
here. (Ibid.)
                                                 10
       3. Undue Means
       Ramirez also appears to cite to section 1286.2, subdivision (a)(1), as a ground for
vacating the arbitration award. That statutory provision states a court may vacate an
arbitration award if “[t]he award was procured by corruption, fraud or other undue
means.” (§ 1286.2, subd. (a)(1).) The words “corruption,” “fraud,” and “other undue
means,” as used in section 1286.2, all “ ‘clearly connote[] behavior that is immoral if not
illegal.’ ” (Comerica Bank v. Howsam (2012) 208 Cal.App.4th 790, 825.)
       We understand Ramirez’s claim to focus on the ground of “other undue means.”
Ramirez cites, for example, to Pour Le Bebe, Inc. v. Guess? Inc. (2003) 112 Cal.App.4th
810, which analyzed the phrase “undue means” in the context of an attorney’s potential
conflict of interest. (Id. at p. 825–826.) The court explicitly rejected the argument that
unfairness alone constitutes undue means. (Id. at p. 826.) The court ruled against the
party seeking to vacate the arbitration award, holding that the party “failed to show by
clear and convincing evidence that a conflict existed and that it had a substantial impact
on the panel’s decision.” (Id. at p. 837.)
       On appeal, Ramirez fails to identify any fact that would undermine the fairness
and integrity of the arbitration process in her case. After she initiated the arbitration
process, Ramirez was able to testify at the arbitration hearing and submitted documents
as evidence for the arbitrators to consider. While she generally states the contingency fee
itself was unfair, she does not identify deficiencies in the fairness or integrity of the
arbitration process itself. Thus, her claim based on undue means under section 1286.2,
subdivision (a)(1), fails.9
       9
         Ramirez also argues that the arbitration award should be “corrected” rather than
vacated. We understand her argument to be related to section 1286.6, subdivision (b),
which states in pertinent part that “[t]he court, unless it vacates the award pursuant to
Section 1286.2, shall correct the award and confirm it as corrected if the court determines
that: [¶] . . . [¶] (b) The arbitrators exceeded their powers but the award may be
corrected without affecting the merits of the decision upon the controversy submitted.”

                                                  11
       4. Trial Court Order Denying Her Evidentiary Request
       We also reject Ramirez’s claim that the trial court erred by confirming the
arbitration award without providing her “a chance of additional testimonial evidence.”
Ramirez fails to cite to any authority supporting her claim that the trial court was required
to let her present testimony at the hearing on Tennant’s petition to confirm the arbitration
award and therefore has forfeited this claim on appeal. (See Nein v. HostPro, Inc. (2009)
174 Cal.App.4th 833, 855.)
       Furthermore, we are unaware of any authority that allows, let alone requires, the
trial court to hear additional evidence at a hearing under the circumstances here, where an
arbitration pursuant to the MFAA had long concluded. Under the MFAA, a party
generally may only seek a trial de novo within 30 days after service of the arbitration
award under the MFAA. (§ 6204; Maynard v. Brandon (2005) 36 Cal.4th 364, 376 [“A
party who fails to timely request a trial de novo normally may be presumed to have
acquiesced in the result reached through arbitration.”].) There is no indication in the
record that Ramirez satisfied this requirement and, applying the required presumptions on
appeal in favor of the judgment against Ramirez, we must presume she did not. (See
Jameson, supra, 5 Cal.5th at p. 609.)
       For these reasons, Ramirez has not shown that the trial court committed reversible
error when it denied her request to present testimony at the hearing on the petition.
                                   III. DISPOSITION
       The judgment confirming the arbitration award is affirmed. Because respondent
Tennant did not participate in this appeal, there are no costs on appeal to award. (In re
Marriage of Fregoso & Hernandez (2016) 5 Cal.App.5th 698, 704.)



(§ 1286.6, subd. (b); Moshonov v. Walsh (2000) 22 Cal.4th 771, 775.) As Ramirez does
not advance any additional arguments for why the award should be corrected other than
the general arguments we have already rejected, we decide that the trial court did not err
in refusing to correct the award under section 1286.6, subdivision (b).
                                                12
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H046104
Tennant v. Ramirez